Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8, 10-14 and 16-24 are pending.  Claims 14 and 16-24 are presented for this examination.  Claims 1-8 and 10-13 are withdrawn.  Claims 1 and 14 are amended.  Claims 9 and 15 are cancelled.  
Status of Previous Rejections
All art rejections as well as 112 1st paragraph and 2nd paragraph rejections are maintained from previous office action 04/13/2022.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Interpretations
	Instant claim 14 recitation “as cast” and “the martensite is formed upon a first thermal cycle” are both product by process limitations in a product claim.
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113.
According to MPEP 2113, determination of patentability of product is based on the product itself. That is, the patentability of product does not depend on its method of production unless the process of making the claimed product imparts any final structural and/or functional limitation and characteristic on the claimed product. 
In the instant case, whether claimed thin metal strip is “as cast” or hot rolled steel strip does not impart any final structural and/or functional limitation and characteristic on the claimed product absent evidence of the contrary.   Second, whether the martensite is formed upon first thermal cycle does not impart any final structural and/or functional limitation and characteristic on the claimed product.    Hence, in view of instant applicant PGPUB paragraph [0005] that martensitic is formed as final strip product, the office takes the positions that as long as prior art teaches a thin metal strip with claimed thickness and final microstructure including claimed prior austenite grain size and steel compositions, it reads on the claim.
The same applied to instant claims 16-24 which are all product by process limitations in a product claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14 and 16-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hidalgo (NPL document “effect of Prior Austenite grain size refinement by thermal cycling on the microstructural features of As-quenched lath martensite”) in view of Takaki (NPL document “Effect of Copper on Tensile Properties and Grain Refinement of Steel and its relation to Precipitation Behavior”) and evidenced by Grange (NPL document “The rapid heat treatment of Steel”).
As for claim 14, Hidalgo discloses current trends in steel are focusing on refined martensitic microstructures to obtain high strength and toughness.  An interesting manner to reduce the size of martensitic substructure is by reducing the size of the prior austenite grain (PAG) by thermal cycling.   Hidalgo discloses a 4 mm thick steel sheet was used in his experimental procedure. (Page 5289, Col 1 II Experimental procedure).  Hence, Hidalgo discloses instant claimed thin metal strip with thickness less than 5 mm.
Hidalgo discloses (Page 5298) some of the earliest reference of the use of thermal cycling to reduce the prior austenite grain size can be found in the work of Grange which successfully applied the use of thermal cycling to a variety of steel and obtained a refinement up to around 11 µm (i.e. <=11 µm) which overlaps instant claimed <=10 µm.
Grange expressly discloses Figure 2 illustrates ASTM grain size 10-16 are ultra-fine and Page 72 of Grange Col 1 lines 2-3 discloses after 4-cycles, grains are mostly ultrafine but a few grains slightly higher than #10 ASTM persist. It is known that grain diameter decreases as ASTM grain size increases. ASTM grain size 10 is equivalent to 11.2 microns. ASTM grain size 16 is equivalent to less than 2.81 microns. Hence, Grange discloses grains are mostly between 2.81 to 11.2 microns which overlaps instant claimed <=10 microns. 
Hence, Grange suggests instant claim 14 required "at least 75% of the prior austenite grains have a grain size <=10microns”.
Regarding instant claimed compositions, a cope of Grange reference is hereby used as evidence reference which discloses composition of 0.2C-2Mn steel cited in Hidalgo.
Grange evidences in Table 1 (Page 67) 0.2C-Mn-B steel has compositions all close to   presently claimed compositions ranges as illustrated in Table 1 below and Figure 13(c) discloses after 4 cycles grains are mostly ultrafine.
It is noted neither Hidalgo nor Grange disclose claimed Cu 0.1-1%.
Takaki discloses higher value of TS x Elongation was achieved in Fe-C-Mn-Cu steel than Fe-C-Mn steel (Abstract) (Figure 7) which leads to better strength ductility balance.  Figures 8-10 further illustrates the effect of Cu content on grain size, hardness of Fe-C-Mn-Cu steel and content of Cu used in the figures is 0.2, 0.5 and 1% which are all within presently claimed 0.1-1% Cu ranges.  It was found hardness increased with increasing Cu content (Page 2243 Col 1 lines 1-2) such that 1.00 mass% Cu steel exhibited highest hardness as illustrated in Figures 9-10.  (Page 2242 Col 2 Section 3.2 to Page 2243 Col 1)
Hidalgo’s 0.2C-2Mn steel is Fe-C-Mn steel.
Hence, it would have been obvious to one skill in the art at the time the invention is made to add Cu amount of Takaki, in the thin steel strip of Hidalgo for increased hardness.
Table 1
Element
Applicant
(weight %)
Grange et al.
(weight %)
Table I
0.2C-Mn-B Grade
Within 
(weight %)
C
0.2-0.35
0.21
0.21
Cr
<=1
0
0
               Ni
<=1
0
0
Mn
0.7-2
2.08
2.08 close to 2
                  Si
0.1-0.5
0.27
0.27
Cu
0.1-1


                  Nb
<=0.08
0
0
V
<=0.08
0
0
Mo
<=0.5
0
0
Al
<=0.01
0
0


As for claims 16-24, they are all product by process limitations according to claim interpretation above.  Hence, they are not given patentable distinction over prior art because prior art discloses all structure and compositions as claimed in claim 14.
Response to Argument
In response to applicant’s argument on 07/11/2022 that instant application’s examples illustrate structure and properties in the present material that the cited references of Hidalgo and Grange only explain and emphasize as being unachievable in their material (unless undertaking a multi-cycle process), argument is not persuasive because cited references of Hidalgo and Grange discloses structure and properties and compositions except Cu as recited in instant claim 14.  Whether such structure and properties are only achievable in multi-cycle process is product by process limitation in a product claim. According to MPEP 2113, determination of patentability of product is based on the product itself.   Office maintains the position that as long as cited references of Hidalgo and Grange discloses structure and properties and compositions as recited in instant claim 14, it meets the claim limitations.  
In response to argument that the presently claimed “as cast” thin metal strip materials are indeed different materials in structure, properties, and composition than that of the cited references, argument is not persuasive because cited reference teaches the structure, properties and compositions except Cu as required by instant claim 14.  Hence, same material is disclosed in cited art.
In response to argument that the present amendments recite these features specific to material produced from thin strip casting following a single (or first) thermal cycling step — as exemplified by (1) the process steps of the present application, (2) the test data following a single thermal cycling step, and (3) the hold times relied on in the aforementioned thermal cycling step, as the defining characteristic for achieving the resulting austenite grain sizes. These characteristics indeed impart structural differences in a material different than, and distinguished from, the cited references and for which the cited references otherwise indicate as being impossible, such argument is completely incommensurate in scope of instant claim 14 which is directed to a product, not a process of making the product.   Second, test data and hold times are not recited in the instant claim 14.    Hence, applicant’s assertion is completely irrelevant to the scope of the invention.
In response to argument that Grange actually teaches the impossibility of that which the present claims has achieved by stating “a multicycle rapid heat treatment which, as will be shown, has an additional advantage over single cycle rapid austenitizing” and “If grain refinement is to result from single-cycle rapid austenitizing in such instances it is necessary to adopt a conditioning heat treatment, such as a conventional austenitize and quench, prior to the rapid austenitizing cycle.”, argument is not persuasive for the following reasons:
First, instant claim 14 is directed to a product, not a single cycle rapid austenitizing.   
Second, the fact a multicycle rapid heat treatment has an additional advantage over single cycle rapid austenitizing does not constitute teach away because instant claim 14 does not exclude multicycle.
Third, the fact it is necessary to adopt a conditioning heat treatment, such as a conventional austenitize and quench, prior to the rapid austenitizing cycle also does not constitute teaching away from instant claim 14 because instant claim 14 does not exclude a conditioning heat treatment. 
Hence, argument is completely irrelevant to the scope of the invention.
In response to argument that prior art teaches much greater austenite grain sizes following a single -cycle process, argument is completely incommensurate to the scope of the claim which is directed to a final product having prior austenite grain size <=10 microns.  Second,  whether claimed prior austenite grain size is achieved by single cycle or multi-cycle is product by process in a product claim.  Hence, as long as Hidalgo discloses <=11 microns (Page 5298 Col 1 paragraph 1), it meets claimed prior austenite grain.  Lastly, Hidalgo does not disclose <=11 microns is only achievable by multi-cycle.
 In response to argument that Hidalgo and Grange recognize their multi-cycle process imparts undesirable properties, argument completely lacks support.  First, Hidalgo merely discloses <=11 microns (Page 5298 Col 1 paragraph 1) without disclosing any undesirable properties.   Second, cited Grange pg 71 Col. 1 discloses “in the examples to follow, four cycles were adopted as the maximum number”.  Grange suggests unstable grain occurs only if the number of cycles exceeds or is beyond the maximum number.  In the instant case, Grange’s 0.2C-Mn-B steel with ultrafine austenite grain size is obtained at the end of 4 cycles and does not exceed or beyond the 4 cycle.  Hence, Grange’s ultrafine grain size is not expected to be unstable.  
In response to argument that Grange identifies a different material from Hidalgo’s 4 mm, argument is not persuasive since Grange is merely used as evidential reference to disclose the exact steel composition of 0.2C-2Mn steel as disclosed by Hidalgo.   Hidalgo is the primary refence which discloses the thickness of the thin metal strip and composition of steel as required by instant claim 14.   Hence, applicant’s assertion is incommensurate with scope of the rejection.
In response to argument that present application solves a different problem from Hidalgo and Grange, argument is incommensurate in scope of instant claim 14 which is directed to a product, not a process of solving alleged problem.
In response to argument that there is no indication the copper of Takaki would be combined with a rapidly quenched thermal cycled material, argument is incommensurate in scope of instant claim 14 which is not directed to a rapidly quenched thermal cycled material. 
In response to argument that coper steel of Takaki possesses a carbon content which does not overlap that of the present claims, argument is not persuasive because Hidalgo discloses 0.2C-2Mn steel which is categorized as Fe-C-Mn steel. Takaki then discloses addition of Cu to a Fe-C-Mn steel (Abstract line 7) results higher hardness and finer grain size as illustrated in Figures 9-10 .  Hence, Hidalgo and Takaki are combinable.
In response to argument that copper is being offered as an alternative to Fe-C-Mn-Ni steel , argument is not persuasive because Takaki expressly discloses in Pages 2242-2243 Secion 3.2.1 and 2.22 and Figures 8-10 the effect of Cu on average grain size and hardness on Fe-C-Mn steel.   Hence, copper is not being offered as an alternative to Fe-C-Mn-Ni steel.  Rather, copper is being offered as necesary additional component to Fe-C-Mn steel for finer grain size and higher hardness. 
In response to argument that applicant has illustrated supporting evidence that method of manufacture does indeed impart structural difference in view of the structure of the cited reference, argument is not persuasive for the following reasons.
First, no evidence in original specification suggest single cycle is better than multi-cycle.  Second, applicant’s alleged supporting evidence or unexpected result is not compared against closest prior art. “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, see MPEP § 716.02(d) - § 716.02(e)”. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See: MPEP §716.02(d). In the instant case, closest prior art is Hidalgo which discloses a thin metal strip with same thickness, same structure and same compositions as required by instant claim 14. Third, attorney statements regarding, e.g. unexpected results, commercial success, long-felt need, inoperability of the prior art, skepticism of experts, and copying are not evidence without a supporting declaration.  To be of probative value, objective evidence must be factually supported by an appropriate declaration.  See: MPEP §716.01(c). Arguments of counsel cannot take the place of evidence in the record.  See: In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).   In the instant case, none of the arguments presented are considered objective evidence.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733